DONALD RUSSELL, District Judge,
concurs.
INJUNCTION
This is a suit brought before a United States Court composed of three Judges for the purpose of declaring invalid and unconstitutional certain portions of the election laws of South Carolina and to secure an injunction to require the election officials of South Carolina to put on the ballot for the General Election November 3, 1970, the names of candidates of the United Citizens Party.
The Complaint was filed October 20, 1970. The Answer was filed on October 23, and this Court was convened by order of the acting Chief Judge of the Circuit on October 23, 1970. Because of the imminence of the General Election, the case was accelerated on the calendar and heard on October 26,1970.
Because it is now just six days until the General Election, there can be no further delay in our decision, for to delay it might well prevent the extremely limited relief that remains possible of accomplishment. We are, therefore, compelled to announce our decision and to subsequently explain it in an opinion that will be filed in a few days. For reasons to be subsequently stated, a majority of the Court is convinced that these Plaintiffs are entitled to a decision in their favor and whatever relief remains possible within the time limitation.
It is, therefore, ordered, adjudged and decreed that the Defendants be and they hereby are, enjoined as follows:
(1) Unless found by the State to be mechanically impracticable to accomplish, the names of the United Citizens Party candidates shall be placed on all voting machines used in South Carolina at the General Election November 3, 1970.
(2) If the State should conclude that putting the names in the machines is impracticable to accomplish, then the State shall facilitate to the maximum extent possible the exercise of the write-in vote privilege on such voting machines in any manner that may prove feasible.
(3) If the Plaintiffs elect to print and distribute at their own expense gummed labels displaying the names of their candidates, the State will allow and permit the placing of such labels in the write-in column of the official ballots in said General Election and will count the same whether or not written over in handwriting.
The members of the Court reserve the right to file concurring or dissenting opinions. Judge RUSSELL joins in the issuance of this Injunction and authorizes the undersigned United States Circuit Judge to sign it for the Court. Judge HEMPHILL dissents.